Citation Nr: 1509578	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-34 961	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a thoracic spine disability.  

2.  Entitlement to an extension of a temporary total disability rating for purposes of convalescence prior to the date of the Veteran's surgery.

3.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities.

[The issue of eligibility for payment of attorney fees from past-due benefits arising from the award of a temporary total disability rating for purposes of convalescence following surgery is addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Bryan Held, Accredited Agent

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to July 1995 and from October 2007 to October 2009.  

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of August 2010 and March 2012.  

The Board has reviewed the Veteran's physical claims file and also evidence available in his VA electronic files.

The issues of entitlement to an initial disability rating in excess of 10 percent for a thoracic spine disability and entitlement to a total disability rating based upon individual unemployability due to service connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT


The Veteran had surgery in September 2010; a convalescent disability rating was properly assigned for the months of October and November of 2010.




	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

There is no provision in the law for the assignment of a convalescent disability rating prior to surgery or treatment necessitating immobilization of a major joint by cast.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the RO decisions involving the service connection claims by letters dated in November 2009 and April 2010 to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, VA treatment records, private medical treatment records, and VA examination reports.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

A temporary total disability rating for purposes of convalescence following surgery was awarded for two months after the September 2010 surgery.  The 10 percent disability rating was again implemented effective in December 2010.  The Veteran's agent argues that because the Veteran was unable to work prior to the surgery, the temporary rating should be extended back to January 2010.  

VA pays convalescent ratings of 100 percent following surgery necessitating at least one month of convalescence, such as the September 2010 surgery which the Veteran underwent for decompression and fusion of his T-12 vertebra.  These convalescent ratings are assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  The Veteran's convalescent rating was assigned following surgery necessitating two months of convalescence, as provided by 38 C.F.R. § 4.30(a)(1).  VA regulations also provide for temporary total disability ratings in case of service-connected disabilities requiring hospital treatment or observation, when a Veteran is hospitalized for a period in excess of 21 days.  38 C.F.R. § 4.29.  

The seminal feature of the convalescent rating is the need for convalescence following surgery or immobilization by cast without surgery of a major joint.  The requirement for convalescence is established by the report at hospital discharge or outpatient release after the surgery or immobilization by cast has occurred.  38 C.F.R. § 4.30.  In other words, the VA views convalescence as occurring after treatment involving surgery or immobilization by cast.  There is no provision in the law or regulations for convalescence prior to surgery or other treatment.  


ORDER


Assignment of a temporary total disability rating based upon post-surgical convalescence prior to the Veteran's September 2010 surgery is denied.


REMAND

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  It is further provided that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether the Veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, supra. 

The Veteran completed high school, with no further education other than military training reported.  

The Veteran has been awarded service connection for major depressive disorder to include post-traumatic stress disorder, rated as 50 percent disabling; traumatic encephalopathy, residuals of closed head injury, rated as 40 percent disabling; residuals of right and left wrist fractures, each rated as 10 percent disabling; residuals of a fracture of the T-12 vertebra, rated as 10 percent disabling; and a left wrist scar, rated as noncompensable.  The combined disability rating is 80 percent.  38 C.F.R. § 4.25.  As such, he meets the schedular criteria for an award of a total disability rating for compensation based on individual unemployability under the provisions of 38 C.F.R. § 4.16(a), if in the judgment of VA, his service-connected disabilities render him unemployable.

In August 2010, the Veteran wrote that he was unable to provide for his family due to the severity of his service-connected disabilities.  However, as described above, following the September 2010 surgery, his prognosis was good.  Indeed, in addition to the orthopedic surgeon's positive prognosis, the primary care physician's assessment that the Veteran was medically fit to work, although with some restrictions, and the positive occupational therapy consultation; a VA examiner who was evaluating the Veteran's PTSD in December 2010 noted that the Veteran's prognosis for improvement in his functional status with appropriate treatment for medical and psychiatric conditions should be good.

It then appears that the Veteran obtained a job driving a truck, but was unable to keep it due to back problems.  There is no further information as to what went wrong with that job situation contained in the claims file.  However, an October 2012 VA medical report reflects that the Veteran was working with the VA vocational rehabilitation program.  Unfortunately, the Veteran's vocational rehabilitation file is not of record at this point, however. 

Beginning in July 2013, the Veteran obtained work as a janitor at a Veterans of Foreign Wars facility.  A March 2014 statement from his current employer indicates that he is performing custodial work in a sheltered work environment for only two to three hours daily.  He works at his own pace, and has "plenty of help" and "no heavy lifting."  Between July 2013 and March 2014, the Veteran earned approximately $5,600 in this capacity.

The governing regulation provides that marginal employment shall not be considered substantially gainful employment, and that marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis, including employment in a protected environment such as a family business or sheltered workshop, when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Reference to the Census Bureau's 2013 poverty threshold table reveals that the poverty threshold for a single person was $11,888.  

The evidence is in conflict as to whether the Veteran is unemployable due to his service-connected disabilities.  Further information is warranted prior to rendering a final determination regarding the claim for TDIU.  

Therefore prior to further review of this unemployability claim, the Veteran's vocational rehabilitation file should be obtained.  Additionally, the Veteran should be provided with comprehensive VA medical examinations for the purpose of evaluating the collective impact of all his service-connected disabilities upon his employability.  In light of the need for the additional VA vocational rehabilitation records, the issue of entitlement to an initial disability rating in excess of 10 percent for a thoracic spine disability is deferred.

As the case is being remanded, his VA medical records should be updated for the file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's complete vocational rehabilitation folder and associate it with the claims folder.

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran subsequent to January 2014 for inclusion in his claims file.

3.  The Veteran should be afforded appropriate VA examination(s) to fully evaluate the collective impact of all of his service-connected disabilities upon his employability.  All tests and studies deemed helpful by the examiners should be performed in conjunction with the examinations.  The claims folder, including the records requested above, must be made available to the examiner(s) for review before the examination(s).  The Veteran's symptoms and their impact upon his ability to obtain and retain work, especially in concert with his other service-connected symptoms, should be thoroughly described.  The complete rationale for all opinions expressed should be fully explained. 

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefits sought on appeal remain denied, the Veteran and his agent should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


